Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/06/2021 has been entered. Claims 1 – 14 remain pending. Claims 1 – 2 remain withdrawn. Claims 15 – 20 are newly added and find support in at least the original claim set composition. 

	
Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO2013/061545, using US2014/0360632 as the English translation) in view of Suzuki (JP2001-140021, using espacenet translation) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).

Regarding claim 3, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship

0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%
0.01 – 0.49% (claim 15)
0.5 – 3.0%
[0029, 0030]
Falls outside
Manganese (Mn)
2.0 – 10.0% 
3.0 – 10.0% (claim 18)
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range [0049, 0057, Table 1]. Hasegawa further discloses that the cold-rolling may be performed after the heat treatment (i.e. a first cooling takes places) [0056]
Second heating treatment (annealing) in which the steel sheet is heated up to the Ac1-30⁰C to Ac1+100⁰C temperature range, which overlaps with the claimed range of 600 – 830⁰C for 1 min (60 s) or more, which overlaps with the claimed range [0058 – 0060]
Hot-dip galvanizing treatment in a temperature range of 440 – 500⁰C. Given that the hot-dip galvanizing treatment is at a lower temperature than the second heating 

Hasegawa does not explicitly teach the presence of nitrogen, the atmospheric conditions in the heating steps, the second pickling step in which the pickling loss is 0.03 – 5.00 g/m2, or the concentration of Mn at a depth of 5µm.

Suzuki teaches a method for manufacturing a high-strength galvanized steel with excellent coating stickiness for use in automobile bodies [title, 0001]. Suzuki further teaches similar method steps of hot rolling, pickling, a first heating step, followed by a second pickling, in which the pickling loss is 0 10 g/m2 in terms of Fe, and a second heating step, prior to galvanizing [0010, 0013]. Suzuki further teaches that when the pickling loss is between 0.05 – 5 g/m2, the plating properties and the chemical conversion is good [0014, 0020, Fig 1]. 
Suzuki further teaches that the atmosphere in the first heating step may be reducing atmosphere with a hydrogen content of 1 – 100 vol% [0025] and specifically teaches conditions in table 2 in which the hydrogen content is 3 vol% and the dew point is -25⁰C, which both fall in the claimed range of the first heating step [Table 2]. Suzuki also discloses that the atmosphere in the second heating step has a dew point 0 to -50⁰C and a hydrogen content of 1 – 100 vol% [0027] and specifically teaches conditions in Table 3 in which the hydrogen content is 5% and the dew point is -35⁰C, which falls within the claimed range of the second heating step [Table 3]. 

Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the second pickling step (with a weight loss of 0.05 – 5 g/m2) between 
Additionally, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the atmospheric conditions in the first and second heating step of Suzuki, and used them in the first and second heating steps of Hasegawa to achieve the predictable result of a high-strength galvanized steel sheet. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A) KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
   
Hasegawa in view of Suzuki does not explicitly teach the concentration of Mn at a depth of 5µm or less nor the presence of nitrogen. 

Takahasi teaches a galvanized steel for hot forming [title] and for use in automobiles [0010]. Takahasi further discloses that lowering the concentration of Mn near the surface layer can reduce the formation of zinc oxide and a zinc oxide layer [0013]. Takahasi specifically teaches that the concentration of Mn near the surface should be more than or equal 0.3% at a depth of 5µm or less, which overlaps with the claimed range [0083]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa in view of Suzuki and controlled the concentration of Mn at a depth of 5µm or less to a value of 0.3% or more, as taught by Takahashi. As disclosed by Takahasi, the lowering of the Mn concentration near the surface layer can help reduce the formation of zinc oxide. 

Hasegawa in view of Suzuki and Takahasi does not explicitly teach the addition of nitrogen. 


Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have added an amount of nitrogen as taught by Nozaki, to the composition of Hasegawa and controlled the amount in order improve welding properties while avoiding the negative effects of high nitrogen and the negative effects/costs of removing all the nitrogen from the steel. 

Finally, in regards to the overlapping ranges taught in Hasegawa in view of Suzuki, Takahashi, and Nozaki, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Likewise, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 

Regarding claim 4, Hasegawa in view of Suzuki, Takahasi, and Nozaki teaches the invention as applied above in claim 3. Hasegawa further teaches that cold rolling may be performed after the first heat treatment at a reduction of 20% or greater, which overlaps with the claimed range [0049]. Given that the first heat treatment of Hasegawa is performed above the recrystallization temperature and cold 

Regarding claims 5 and 6, Hasegawa in view of Suzuki, Takahasi, and Nozaki teaches the invention as applied above in claims 3 – 4, respectively. Hasegawa further teaches that an alloying treatment may be performed after the galvanization treatment [0061, 0069]

Regarding claims 7 – 10, Hasegawa in view of Suzuki, Takahasi, and Nozaki teaches the invention as applied above in claims 3 – 6, respectively. Hasegawa further teaches at that aluminum is present in an amount of from 0.2 – 1.0%, which falls within the claimed range for aluminum and meets the claim limitation of at least one element [0038, 0039].


Claims 11 – 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO2013/061545, using US2014/0360632 as the English translation) in view of Suzuki (JP2001-140021, using espacenet translation) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).

Regarding claims 11, 16, and 19, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship
Carbon (C)
0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%


[0029, 0030]
Falls outside
Manganese (Mn)
2.0 – 10.0% 
3.0 – 10.0% (claim 19)
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range [0049, 0057, Table 1] [0056].

Hasegawa also teaches additional steps of;
Second heating treatment (annealing) [0058 – 0060]
Hot-dip galvanizing treatment [0061, 0062]

Hasegawa does not explicitly teach the presence of nitrogen, the atmospheric conditions in the first heating step, or the concentration of Mn at a depth of 5µm.

2 in terms of Fe, and a second heating step, prior to galvanizing [0010, 0013]. 
Suzuki further teaches that the atmosphere in the first heating step may be reducing atmosphere with a hydrogen content of 1 – 100 vol% [0025] and specifically teaches conditions in table 2 in which the hydrogen content is 3 vol% and the dew point is -25⁰C, which both fall in the claimed range of the first heating step [Table 2]. 

It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the atmospheric conditions in the first heating step of Suzuki, and used them in the first heating step of Hasegawa to achieve the predictable result of a high-strength galvanized steel sheet. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
   
Hasegawa in view of Suzuki does not explicitly teach the concentration of Mn at a depth of 5µm or less nor the presence of nitrogen. 

Takahasi teaches a galvanized steel for hot forming [title] and for use in automobiles [0010]. Takahasi further discloses that lowering the concentration of Mn near the surface layer can reduce the formation of zinc oxide and a zinc oxide layer [0013]. Takahasi specifically teaches that the concentration of Mn near the surface should be more than or equal 0.3% at a depth of 5µm or less, which overlaps with the claimed range [0083]. 


Hasegawa in view of Suzuki and Takahasi does not explicitly teach the addition of nitrogen. 

Nozaki teaches a galvanized steel sheet with a high tensile strength and a method of making thereof for use in automobiles [abstract, 0001, 0003]. Nozaki further teaches that nitrogen forms coarse nitrides and deteriorates bendability and therefore must be suppressed to a level below 0.01% [0108]. However, Nozaki further teaches that that a small amount of N is preferable for welding and that minimization of N below 0.0005% leads to high manufacturing costs [0108]. This leads to an approximate range of 0.0005 – 0.01%, which overlaps with the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have added an amount of nitrogen as taught by Nozaki, to the composition of Hasegawa and controlled the amount in order improve welding properties while avoiding the negative effects of high nitrogen and the negative effects/costs of removing all the nitrogen from the steel. 
	
Finally, in regards to the overlapping ranges taught in Hasegawa in view of Suzuki, Takahashi, and Nozaki, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Likewise, a prima facie case of obviousness exists where the claimed ranges or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 

Regarding claim 12, Hasegawa in view of Suzuki, Takahasi, and Nozaki teaches the invention as applied above in claim 11, respectively. Hasegawa further teaches at that aluminum is present in an amount of from 0.2 – 1.0%, which falls within the claimed range for aluminum and meets the claim limitation of at least one element [0038, 0039].


Claims 13 – 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO2013/061545, using US2014/0360632 as the English translation) in view of Suzuki (JP2001-140021, using espacenet translation) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).

Regarding claims 13, 17, and 20, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship
Carbon (C)
0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%
0.01 – 0.49% (claim 17)
0.5 – 2.3%
[0029, 0030]
Falls outside
Manganese (Mn)
2.0 – 10.0%
3.0 – 10.0% (claim 20)
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps

0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range [0049, 0057, Table 1]. Hasegawa further discloses that the cold-rolling may be performed after the heat treatment (i.e. a first cooling takes places) [0056]
Hasegawa further teaches that cold rolling may be performed after the first heat treatment at a reduction of 20% or greater, which overlaps with the claimed range [0049]

Hasegawa also teaches additional steps of;
Second heating treatment (annealing) [0058 – 0060]
Hot-dip galvanizing treatment [0061, 0062]

Hasegawa does not explicitly teach the presence of nitrogen, the atmospheric conditions in the first heating step, or the concentration of Mn at a depth of 5µm.

2 in terms of Fe, and a second heating step, prior to galvanizing [0010, 0013]. 
Suzuki further teaches that the atmosphere in the first heating step may be reducing atmosphere with a hydrogen content of 1 – 100 vol% [0025] and specifically teaches conditions in table 2 in which the hydrogen content is 3 vol% and the dew point is -25⁰C, which both fall in the claimed range of the first heating step [Table 2]. 

It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the atmospheric conditions in the first heating step of Suzuki, and used them in the first heating step of Hasegawa to achieve the predictable result of a high-strength galvanized steel sheet. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
   
Hasegawa in view of Suzuki does not explicitly teach the concentration of Mn at a depth of 5µm or less nor the presence of nitrogen. 

Takahasi teaches a galvanized steel for hot forming [title] and for use in automobiles [0010]. Takahasi further discloses that lowering the concentration of Mn near the surface layer can reduce the formation of zinc oxide and a zinc oxide layer [0013]. Takahasi specifically teaches that the concentration of Mn near the surface should be more than or equal 0.3% at a depth of 5µm or less, which overlaps with the claimed range [0083]. 


Hasegawa in view of Suzuki and Takahasi does not explicitly teach the addition of nitrogen. 

Nozaki teaches a galvanized steel sheet with a high tensile strength and a method of making thereof for use in automobiles [abstract, 0001, 0003]. Nozaki further teaches that nitrogen forms coarse nitrides and deteriorates bendability and therefore must be suppressed to a level below 0.01% [0108]. However, Nozaki further teaches that that a small amount of N is preferable for welding and that minimization of N below 0.0005% leads to high manufacturing costs [0108]. This leads to an approximate range of 0.0005 – 0.01%, which overlaps with the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have added an amount of nitrogen as taught by Nozaki, to the composition of Hasegawa and controlled the amount in order improve welding properties while avoiding the negative effects of high nitrogen and the negative effects/costs of removing all the nitrogen from the steel. 
	
Finally, in regards to the overlapping ranges taught in Hasegawa in view of Suzuki, Takahashi, and Nozaki, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Likewise, a prima facie case of obviousness exists where the claimed ranges or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 

Regarding claim 14, Hasegawa in view of Suzuki, Takahasi, and Nozaki teaches the invention as applied above in claim 13, respectively. Hasegawa further teaches at that aluminum is present in an amount of from 0.2 – 1.0%, which falls within the claimed range for aluminum and meets the claim limitation of at least one element [0038, 0039].


Response to Arguments
Applicant's amendments and arguments thereto, filed 12/06/2021 have been fully considered but are not persuasive;

Applicant argues that first heat treatment’s temperature range and hold time produce unexpected results in regards to superior coating properties (page 13, last paragraph), and points to comparative examples 86, 87, 99, 100, and 111 as evidence of these unexpected properties. However, the examiner respectfully disagrees. First, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). (MPEP 716.02(d) II). In this case, a review of the comparative examples shows many comparative examples including examples 91 through 96 in which a steel sheet is treated with a first heat treatment that falls within the claimed ranges of temperature and holding time but results in a poor coating properties. Therefore, based on the evidence it is not clear that the first heat treatment temperature and holding time ranges are “critical” and result in unexpected properties. 

As well, comparative examples 91 – 92 and 96 of Table 4 have the parameters of the first and second heat treatment that fall within the claimed ranges, but have inferior surface properties. Therefore, applicant’s arguments that the first and second heat treatment together are critical are not found persuasive 


Applicant arguments (page 14, bottom through – page 15) that the specification shows that the it is important to carefully control the first heat treatment conditions to control the concentration of Mn on the surface. This is respectfully not found persuasive. 
First, Hasegawa in view of Suzuki appreciates both the formation of Mn oxides on the surface and the enrichment of Mn into the austenite as described in the instant invention. For example, Hasegawa explicitly discloses that the first heat treatment is done in order to concentrate the Mn into the austenite [0056]. In addition, Suzuki discloses that Mn is oxidized during the first heating step to concentrate Mn in the surface [0025] and then the oxide layer/“Black skin” is removed via the pickling step [0026] in order to improve the plating property because oxides inhibit the plating ability [0025]. This step of concentrating Mn into the surface as an oxide and then removing said oxide would result in a Mn-depleted layer in the steel surface, as evidenced by Kimura (US2017/0152580) which discloses in 
Therefore, Hasegawa in view of Suzuki suggests both of the effects of the first heat treatment of the instant invention including the feature of a reduced concentration of Mn near the surface of steel sheet. 
Moreover, the rejection is in view of Hasegawa, Suzuki, and Takahasi and in further view of Nozaki.
Specifically, Takahasi discloses that lowering the concentration of Mn near the surface layer can reduce the formation of zinc oxide and a zinc oxide layer [0013]. Takahasi specifically teaches that the concentration of Mn near the surface should be more than or equal 0.3% at a depth of less 5µm or less, which overlaps with the claimed range [0083]. 

	Lastly, applicant argues that an ordinarily skilled artisan would not have modified Hasegawa with Suzuki, Takahasi, and Nozaki because of differences in the manganese concentration of their respective compositions (page 15, bottom through page 16, top). This is respectfully not found persuasive. Hasegawa, Suzuki, Takahasi, and Nozaki are all directed to high-strength galvanized steel sheets making them analogous art in the same field of invention, as such a person of ordinary skill in the art would have a reasonable expectation of success in combining Hasegawa with the particular features of Suzuki, Takahasi, and Nozaki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735